DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed on 12 August 2021 has been entered. The following is in reply to the Amendments and Arguments.
Claims amended: none 
Claims cancelled: none 
Claims added: none 
Claims currently pending: 1-26
Response to Arguments
Examiner acknowledges that a terminal disclaimer has been filed in this application with respect to US Patent # US 10,395,270 B2. The provisional double patenting grounds of rejection is therefore no longer necessary.
Applicant argues that "Chang in view of Vratskides does not teach, inter alia, semantic tags, where each semantic tag identifies the semantic meaning (i.e., meaning in language) of the associated value" and refers specifically to Table 1 of Chang. Applicant argues, "The attribute values in Table 1 are not associated with semantic tags that identify their semantic meaning". Examiner disagrees to this notion and notes that "Background Color" is a semantic tag in that it identifies what the values are "associated with". Examiner notes that the specification, on page 3, states, "…the previously used values are each associated with a semantic tag". In Chang, each of the values of "red", "green", and "blue" are associated with the semantic tag of "Background color" which is the semantic meaning for items in "Attribute 1". Furthermore, the "semantic tags" are simply identifiers assigned by the campaign manager as shown in the third paragraph on page 9 of the specification which states: "values are ranked by semantic meaning (i.e., tag applied by the campaign manager)". Thus, the values of Chang are grouped by "semantic tag" as claimed and shown in Table 1 of Chang. Examiner notes that the component types and structure of the messages as described on page 6 of the specification indicates a message with "four components: 'intro', 'benefit', 'product', and call to action or 'cta' " with, for example, the "intro" comprising one of two 
Applicant argues, "In other words, if the semantic tag group of the claimed invention was analogous to the attribute value group of Chang (which it is not), the ranking and ordering steps of the claimed invention would have not meaning". This argument is unpersuasive as maintaining a database, with each value ranked by performance and grouped by "attribute" (i.e. semantic tag), as taught by Chang, reads on "and ordering the previously-used values first by their ranked tag group and second, within each tag group, by the number of times an individual value has been identified as the winning value in the one or more past campaigns", as the database has the values ranked and grouped in a manner that they can be used to select values for further testing as in "for each message component type, selecting a plurality of values to recommend testing based at least in part on the ranked list of previously-used values". The values are ranked within the calculations in Chang and further grouped by attribute value. Then these values are used in Chang to select which values are to be further tested. The claims are not more specific than a generic citation that the values are used "in part" to recommend values to test. Therefore, Chang reads on the claim language, as currently written, and the grounds of rejection is maintained based thereon. 
Applicant's remaining arguments are directed towards dependent claims and the reference the arguments addressed above, which need not be repeated.
Double Patenting
A terminal disclaimer has been filed in this application in reference to US Patent # US 10,395,270 B2 on 12 August 2021. 
A Note on the Format of the Prior Art Rejections
The prior art rejections below contain strikethrough markings of the limitations (e.g. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 8-11, 13-16, 19, 21-24, and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang et al. (Pub. #: US 2008/0281627 A1) in view of Vratskides et al. (Pub. #: WO 2011/076318 A1).
Claims 1, 13, and 26:
These claims are analogous with different representative embodiments; claim 1 is a method embodiment, claim 26 is a system embodiment, and claim 13 is a computer-readable medium embodiment. Chang teaches a computer system with computer-readable media in at least 0033-0037 for performing the steps:
providing a user interface that enables a campaign manager to specify one or more parameters for a new campaign; 	(Chang teaches a user interface for selecting parameters for a new campaign in 0006, 0047)
recommending at least one Chang: 0018, 0019)
providing a user interface that enables a campaign manager to select one of the recommended Chang teaches removing a "banner" from a list of proposed banners in at least 0034 and 0138 and removing some advertisements from the campaign in at least 0137) 
for each message component type in the selected Chang: 0008, 0047, 0123-0136, Chang teaches a semantic name for each group such as "Background Color" or "Marketing Message")
identifying the semantic tags associated with the previously-used values in the one or more past campaigns, wherein each semantic tag identifies the semantic meaning of the associated value, creating a list of the previously-used values in the one or more past campaigns grouped by semantic tag, ranking groups of semantic tags based on performance in the one or more past campaigns of the previously-used values within a tag group versus other tag groups,	(Chang: 0008, 0047, Relative importance of attributes in 0123-0136, Chang teaches a semantic name for each group such as "Background Color" or "Marketing Message") 
and ordering the previously-used values first by their ranked tag group and second, within each tag group, by the number of times an individual value has been identified as the winning value in the one or more past campaigns; for each message component type, selecting a plurality of values to recommend testing based at least in part on the ranked list of previously-used values; 	(Chang: automatically generating a campaign in at least 0137-0145, from ranked performance in past "stages" in 0141 based on parameter performance in 0146-0159)
enabling the campaign manager to reject one or more of the recommended values; 	(Chang teaches removing a "banner" from a list of proposed banners in at least 0034 and 0138 and removing some advertisements from the campaign in at least 0137)
Chang teaches removing a "banner" from a list of proposed banners in at least 0034 and 0138 and removing some advertisements from the campaign in at least 0137 and generating a recommended campaign in 0137)
and generating variations of a message to test based on the Chang: automatically generating a campaign in at least 0137-0145)
Chang teaches the "text" of the message as an attribute for an advertisement in an advertisement campaign in 0059, but does not appear to specify that the attributes of the advertisement comprise a "grammar structure" of the advertisement. However, Vratskides teaches ad advertisement campaign system for sending text messages to users following a grammar for the messages in at least Page 3, Ll. 9-24 and Page 10, Ll. 19-31 according to a learning method (i.e. automatically) in at least page 13, Ll. 9-22.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the advertisement optimization techniques of Chang with the text message grammar advertisement system of Vratskides in order to utilize the multi-variate techniques of Chang on the text messages as split by the grammar techniques of Vratskides. The references are combinable because each is directed to autonomous editing of message content. Vratskides further provides motivation to combine the references in disclosing the desire of advertisers to optimize their calls to action (Page 1, Ll. 11-24). 
Claims 2, 14:
wherein the recommended values are selected in part from the ranked list of previously-used values and in part from a ranked list of untested values. 	(Chang teaches each stage uses some data from previously completed stages in at least 0138) 
Claims 3, 15:
Chang: 0123)
wherein within a tag group an untested value is randomly ranked. 	(Chang: 0163-0164 with the algorithm of Chang resulting in a random distribution of message to each value in the case of untested values)
Claims 4, 16:
wherein the percentage of recommended untested values depends on a degree of exploration/conservatism indicated by the campaign manager. 	(Chang: 0047, 0048)
Claims 8, 21:
wherein the parameters comprise campaign duration,	(Chang: [0025]: "...Though they may be any arbitrary intervals of time, the stages are desirably regular intervals of time…")
audience size and characteristics,
(Chang: [0031]: "Data from external sources. Examples include an external customer database that may provide data on the purchase history of the visitor. This may, for example, include demographic and/or psychographic information.")
expected response rate, effect size, 
(Chang: [0047]: "Prior information or judgement. When an advertising campaign is started fresh, a campaign manager may have used some of the banners in an earlier campaign or may have a prior judgment about the performance of the banners. In this case the value of Ci(O) and ni(O) for banner i can be set as follows. The manager can provide an estimate of the average performance, meani' for banner i over the previous campaigns. He/she may decide that the information from the previous campaign is worth Ni impressions. In this case Ci(O) can be set to (meanixN,) and n,(0) can be set to Ni.")
constraints, and objectives of the campaign.
Chang: [0008]: "...This method uses past performance data in the form of numbers of impressions and various responses (such as clicks or post-click actions, the choice of which depends on the campaign goal as defined by the advertiser) together with the multiattribute system defined by the advertiser to derive the underlying drivers of campaign performance…")
Claims 9, 22:
wherein the campaign manager selects the objectives of the campaign via a drop-down menu, from a sliding scale, or by inputting a value.  	(Chang: [0034]: " Input/output devices 114 may also be conveniently coupled to the processor or other computer system 102 components for inputting data to the computer, retrieving results from the computer, monitoring activity on the computer or on other network devices coupled to the computer, or other operations as are known in the art." and [0008]: "…This method uses past performance data in the form of numbers of impressions and various responses (such as clicks or post-click actions, the choice of which depends on the campaign goal as defined by the advertiser) together with the multiattribute system defined by the advertiser to derive the underlying drivers of campaign performance…", 0047)
Claims 10, 23:
wherein if the campaign manager does not specify certain parameters, default values, empirically determined based on past campaigns, are used.  	(Chang: [0138]: "The inventive system and method overcomes the difficulties just outlined by providing an automated methodology for optimizing and rapidly and efficiently executing allocation parameters. The inventive procedure is advantageously run at the end of each stage of an advertising campaign. It allocates the available banner impressions for the next stage among the available banners-that is, it generates a strategy or recommendation for displaying banners during the next stage of the campaign. In developing this recommendation, the method uses the results from all prior stages." Chang teaches an automatically calculated set of recommended parameters based on past performance for each stage of the campaign. Changing these values would require human intervention and therefore these values are the default values for each stage of the campaign.)
Claims 11, 24:
further comprising evaluating the recommended grammar based on various computed metrics. 	(Chang: [0015]: "The subject matter herein provides system, method, procedure, algorithms, and computer programs and computer program products (software and/or firmware) for monitoring and improving the performance of a message campaign communicated or conducted over an interactive measurable medium, such as the Internet.")
Claim 19:
wherein enabling a campaign manager to specify parameters for a new campaign comprises providing a user interface wherein the campaign manager is prompted to enter parameters for the campaign.  	(Chang: [0034]: " Input/output devices 114 may also be conveniently coupled to the processor or other computer system 102 components for inputting data to the computer, retrieving results from the computer, monitoring activity on the computer or on other network devices coupled to the computer, or other operations as are known in the art." and [0008]: "…This method uses past performance data in the form of numbers of impressions and various responses (such as clicks or post-click actions, the choice of which depends on the campaign goal as defined by the advertiser) together with the multiattribute system defined by the advertiser to derive the underlying drivers of campaign performance…", 0047)
Claims 5, 6, 17, 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang et al. (Pub. #: US 2008/0281627 A1) in view of Vratskides et al. (Pub. #: WO 2011/076318 A1) in view of Ranka et al. (Pub. #: US 8,260,663 B1).
Claims 5, 17:
Chang does not appear to specify the use of “untested values”. Ranka teaches the use of “untested values”, specifically in Column 6, Lines 27-38: "In simplified terms, one embodiment of the invention provides an optimization system and procedure that selects (or selects more frequently) and utilizes one or more well performing message alternatives and deselects (or selects less frequently) poorer performing message alternatives from among the available 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the marketing campaign management techniques taught by Chang with the use of reintroducing untested variants taught by Ranka in order to account for temporal adjustments in marketing message effectiveness. Motivation to come the references comes from the fact that both Chang and Ranka are directed towards methods of optimizing the presentation of advertisements. Ranka further provides motivation to combine with Chang as there is a need to optimize advertisement allocations without "significant human intervention" (Ranka: Col. 4, Ll. 19-23).
Claims 6, 18:
wherein each untested value in the group of untested values is associated with a confidence level based on the global ranking of the untested value across all campaigns.	(Chang: [0139]: "...In the event that expected prior stage results are not for some reason received as expected, the inventive procedures are sufficiently robust that the new allocations are merely based on the previous performance data or results. Therefore, when new performance results are not available, the old performance results are read or otherwise used in the computations…" Examiner notes that basing rankings on historic data in the absence of recent data is analogous to ranking untested values based upon global rankings across all campaigns.)  
Claims 7, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang et al. (Pub. #: US 2008/0281627 A1) in view of Vratskides et al. (Pub. #: WO 2011/076318 A1) in view of Ciancio-Bunch et al. (Pub. #: US 2011/0066692 A1).
Claims 7, 20:
Chang does not appear to specify that the user inputs are received using a "drop-down menu that lists the options available to the campaign manager for the parameter". However, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chang with the use of a "drop-down" list/menu as taught by Ciancio-Bunch. Motivation to do so comes from the fact that both Chang and Ciancio-Bunch are directed towards systems that select content to send to a user based upon settings input by an operator representing the advertiser. Ciancio-Bunch provides further motivation in that it teaches a system for sending the most optimal e-mail message to a user (Ciancio-Bunch: 0008).
Claims 12, 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang et al. (Pub. #: US 2008/0281627 A1) in view of Vratskides et al. (Pub. #: WO 2011/076318 A1) in view of Hallberg et al. (Pub. #: US 8,689,253 B2).
Claims 12, 25:
Chang does not appear to specify the recommending values based on the next best performing values. However, Hallberg teaches the recommendation of a second highest ranked set of values if the first recommendation is rejected by the user in Claim 8: "...(c) enabling the user of said set to reject said one of plurality of predetermined combinations of at least two values using a remote device; and (d) selectively and remotely configuring said respective set using a second one of said plurality of predetermined combinations of at least two values if said user rejects said first one of said plurality of predetermined combinations of different values, said second one of said plurality of predetermined combinations being remotely configured by accessing the respective selections favored by users outside of the location of said respective set, statistically analyzing automatically the outside favored selections to determine the next-most frequently favored mutually integrable outside selections favored by said outside users; (e) repeating steps (c) and (d) until said user does not reject the most recently presented one of said plurality of different combinations."
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the marketing campaign management techniques taught by Chang with the use of the next highest ranked set of values taught by Hallberg in order to provide the user with 
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bhatt et al (Pub. #: US 20110035272 A1) teaches determining Feature-Value pairs for an advertising campaign for presentation in a ranked manner to the advertiser for appropriate selection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604.  The examiner can normally be reached on M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/S.S/Examiner, Art Unit 3688                             

/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688